ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 06/04/2021. 
Claim 12 have been amended by the Applicant.
Claims 27 – 29 have been added by the Applicant. 
	Claims 1 – 18 and 20 - 29 have been examined and are currently pending. 

Response to Amendment 
	
	The 35 U.S.C. §101 rejection of claims 1 – 29 is withdrawn as the Applicant’s arguments were considered and were found persuasive. 
The 35 U.S.C. §103 rejections of claims 1 – 18 and 20 – 29 have been maintained as the Applicant’s arguments were considered but were not found persuasive.  See Response to Arguments section below for further discussion and analysis. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 – 11, 14 – 18 and 20 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US 20170061286 A1 (hereafter referred to as “Kumar”) in view of NPL – Leung [see NPL_Leung:  Integrating Collaborative Filtering and Sentiment Analysis: A Rating Inference Approach]. 
Regarding claim 1, Kumar discloses a computer-implemented method for recommending content to a target user, the method being performed by one or more processors [see 0022 (the present disclosure applies to other types of implementations distributed in the cloud, over multiple machines, using multiple processors or cores, using virtual machines or integrated as a single machine)], the method comprising the steps of:
(a)    identifying a target user [see at least 0008 (the operations further include determining whether the first user is a new user, and responsive to determining that the first user is not the new user, identifying a number of items for inclusion in the set of candidate items that satisfies the constraint of the business rule, the number of items identified from one or more of items most popular with existing users, items similar to those items interacted with favorably by the first user, and items interacted with favorably by a set of one or more other users similar to the first user); Examiner notes that first user (whether new or old user) is interpreted as being a “target user”; see also 0110 (in some target user (new or existing user) and then make predictions for the response of the target user for each candidate item)];
(b)    identifying a set of data, said set of data including at least:
(i)    a rating by said target user for a rated product [see 0036 (the e-commerce website tracks what items a user has viewed, purchased, shared, not purchased, rated, etc. The e-commerce website may communicate with the recommendation server to provide recommendations to a user regarding products for the user to purchase, view, share, etc.); see also 0066 (the data collection module collects user data attributes by virtue of users interacting with an application or browser accessing the item server on a client device, filling out surveys, publicly known information about the user, etc… This includes: user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth)],
(ii)    a review by a reviewer for said rated product [see 0036 (the e-commerce website tracks what items a user has viewed, purchased, shared, not purchased, rated, etc.); see also 0066 (the data collection module collects user data attributes by virtue of users interacting with an application or browser accessing the item server on a client device, this includes: user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth))
 (iv) an identity of said reviewer [see 0132 (At block 1112, the recommendation module  identifies a user from the set of users. At block 1114, the recommendation module generates a prediction of a response of the user to the set of candidate items based on the model)];
(d)    after step (c), training a classification or prediction model using the data correlated in step (c) and said rating by said target user for said rated product [see 0081 (the data preparation module obtains user data, item data, and interaction data from storage device and combines the user data, item  and
(e)    after step (d), determining a predicted rating for said unrated product wherein said classification or prediction model determines said predicted rating for said unrated product based upon the presence of said one or more n-grams in said review by said reviewer of said unrated product [see ()].
While Kumar discloses the idea of predicting how a user may respond to an item (e.g. how an item is rated, how it would be reviewed, whether or not the user will interact with the item, and the like). Kumar does not explicitly recite the specific scenario where data is collected based on a review by said reviewer for an unrated product. Additionally, Kumar discloses analyzing text and specific words [see 0062 – 0063], wherein the “bag of words” approach could be interpreted as “n-grams”. However, Kumar does not explicitly recite analyzing data associated with rated products by identifying one or more n-grams contained in said review by said reviewer, and correlating said one or more n-grams with said identity of said reviewer. 
To this accord, Leung is cited because it teaches the idea of receiving data associated with a review by said reviewer of an unrated product [see Section 4.1 (Each review contains a number of headers and a text body. The headers include movie ID, user ID, review date, summary, which is a one-line summary in natural language text written by the user, and a rating, which is a user-specified number ranging from 1 (awful) to 10 (excellent). The text body is the user’s comments on the movie)… reviews without user-specified ratings, which will later be used for evaluating our proposed framework); see also Section 3.1 (Sentiment analysis algorithms usually do not use information other than the comments and the original ratings given by the users (e.g. for performance evaluation), if any. Our framework, however, extracts also the identities of users and the subject matters being reviewed because they are useful for performing CF, and such information are retained to facilitate our future work. Since we focus 
(c)    for said rated product:
(i)    identifying one or more n-grams contained in said review by said reviewer [see at least section 4.2. (Determining opinion strengths would be an easy task if a certain opinion word always appears in reviews with a certain rating, for example, if the word “brilliant” always appears in reviews rated as 10/10. This is, however, not likely to be true. A review may contain both positive and negative opinions. This means a movie receiving a high rating may also have some bad features, and vice versa)], 
and (ii)    correlating said one or more n-grams with said identity of said reviewer [see at least Section 1 (the user (author) stated that the movie being reviewed is “quite good” and “not all bad”, and the acting of Massimo Troisi is “brilliant”. The user, however, also thought that the movie is “is quite boring” and “had nothing to tell”. Given all these positive and negative opinions, rating inference is about determining the overall sentiment implied by the user, and map such sentiment onto some fine-grained rating scale (the user-specified rating of the above review was 5/10))]. 
One of ordinary skill in the art would have recognized that the known techniques described by reference in Leung would have been applicable to the invention of Kumar as they both share common functionality and purpose namely– providing recommendations based on data collected from user interactions with items which include reviews, ratings, and the like. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known techniques of identifying n-grams in reviews and then correlating said n-grams to a specific as well as collecting data on items that have been reviewed by a user but may not have been explicitly rated by the user  (as taught by Leung) to the supervised learning 
Further, applying the disclosed technique of Leung to the teachings of Kumar would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed systems of Leung allow for improvement to existing system of rating predictions especially to domains where only a small number of labeled reviews (reviews with ratings) are available by converting textual reviews to ratings [see Leung: Section 4.3.].

Regarding claim 2, the combination of Kumar and Leung teaches the method of claim 1. Kumar further discloses wherein identifying a set of data further comprises: (a) searching one or more repositories for data pertaining to said target user, said reviewer, rated product, and/or said unrated product [see 0036 (e e-commerce website tracks what items a user has viewed, purchased, shared, not purchased, rated, etc. The e-commerce website may communicate with the recommendation server to provide recommendations to a user regarding products for the user to purchase, view, share, etc.)].

Regarding claim 3, the combination of Kumar and Leung teaches the method of claim 1. Kumar further discloses wherein identifying a target user further comprises: (a) selecting a target user who has provided a rating for a rated product [see at least 0006 (identifying a first user from the first set of users, determining a set of candidate items, generating a prediction of a user response of the first user to the set of candidate items based on the first model, generating a recommendation of a first candidate item based on the prediction, and transmitting the recommendation to a client device for display to the first see also 0092 (the use of missing value-tolerant supervised learning methods and/or imputation techniques allows the recommendation system implemented by the recommendation unit to generate recommendations for new target users for whom a majority of profile information and/or user-item interaction data are missing)].

Regarding claim 4, the combination of Kumar and Leung teaches the method of claim 1. Leung further teaches after at least step (b), identifying a reviewer who has provided at least one review of said rated product and at least one review of said unrated product [see Section 3.1 (A user review is likely to be a semi-structured document, containing some structured headers and an unstructured text body. A movie review on IMDb, for example, contains structured headers including a user (author) identity and a one-line summary, and unstructured blocks of text, which are the user’s comments on the movie being reviewed, written in natural language); see also Section 4.1 (Sentiment analysis algorithms usually do not use information other than the comments and the original ratings given by the users (e.g. for performance evaluation), if any. Our framework, however, extracts also the identities of users and the subject matters being reviewed because they are useful for performing CF, and such. The MovieLens dataset contains user ratings on 1692 movies. We removed movies that are duplicated or unidentifiable (movies without names), and crawled the IMDb to download user reviews for the remaining movies. We filtered out contributions from users who have provided fewer than 10 reviews and reviews without user-specified ratings, which will later be used for evaluating our proposed framework)].
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 5, the combination of Kumar and Leung teaches the method of claim 1. Kumar further discloses after at least step (b), filtering said set of data to exclude data pertaining to a reviewer who has not provided a review for said unrated product [see 0101 (the supervised learning module a see also 0102 – 0103].

Regarding claim 6, the combination of Kumar and Leung teaches the method of claim 1. Kumar further discloses (a) after at least step (a) of step 1, filtering said set of data to exclude data pertaining to a reviewer who has not provided a review for said unrated product [see 0101 (the supervised learning module a excludes columns from the dataset which are unknown regarding the group of target users or superfluous regarding the desired output prediction and builds the model on the restricted dataset. For example, a group of target users (e.g., a group of new users for whom a model is being built and recommendations generated using the model) lack certain profile and/or interaction data, which the supervised learning module excludes from the original dataset for building the model); see also 0102 – 0103].

Regarding claim 7, the combination of Kumar and Leung teaches the method of claim 1. Kumar further discloses storing said set of data in a first review database stored on storage media [see at least 0031 (the online service may obtain user data, item data, and user-item interaction data and features for each of the users and/or items and store them in the item data store. The user-item interaction data may also be referred to herein simply as “interaction data.” In some implementations, the item server may record information for users who interact with the item server (e.g., via an application or web browser on a client device) and store the information in the item data store)].

Regarding claim 8, the combination of Kumar and Leung teaches the method of claim 1. Leung further teaches after at least step (c), filtering said one or more n-grams to exclude one or more n-grams with a low predictive value [see Section 4.3 (excluding opinion words having weak or ambiguous SO improves accuracies. More specifically, a rating of a review is determined by the strengths of the SO of the opinion words it contains. When computing the strengths of opinion words with respect to a certain SO, considering only opinion words having strengths above a certain threshold resulted in higher accuracies than using all opinion words); Examiner notes that individual words can be considered “n-grams”].
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 9, the combination of Kumar and Leung teaches the method of claim 1. Kumar further discloses saving the classification or prediction model to a database [see 0090 (the model generation module (and/or components thereof) may be called by the recommendation unit to build models, in response to which it accesses user, item, and interaction data stored in the storage device and creates models based on the data. In some implementations, the model generation module stores the models in the storage device for access by other components of the recommendation server)].

Regarding claim 10, the combination of Kumar and Leung teaches the method of claim 1. Leung further teaches after at least step (e), providing a recommendation concerning said unrated product to said target user based upon said predicted rating for said unrated product [see Section 3 (the proposed framework consists of two components. The first component is responsible for analyzing user reviews and inferring ratings from them, while the second one is a collaborative filter that generates item recommendations based on the ratings inferred)].


Regarding claim 11, the combination of Kumar and Leung teaches the method of claim 10. Kumar further discloses communicating said recommendation to said target user [see at least 0113 (the recommendation module selects items with the most favorable predicted user response for presentation to the user, such as items with the longest predicted user interaction times. The recommendation module creates the recommendations by applying the features of each item (in the candidate or total set, as described above) to the created model(s) for the current target user, thereby calculating a predicted response by the user to each item. The recommendation module may order the items that are predicted to result in the most favorable response by the user and present those items to the user in the best predicted order)].


Regarding claim 14, claim 14 recites a method comprising substantially similar limitations as claim 1. Claim 14 is rejected under substantially similar grounds as claim 1. 

Regarding claim 15, claim 15 recites a method comprising substantially similar limitations as claim 2. Claim 15 is rejected under substantially similar rationale as seen above for claim 2. 

Regarding claim 16, claim 16 recites a method comprising substantially similar limitations as claim 3. Claim 16 is rejected under substantially similar rationale as seen above for claim 3. 

Regarding claim 17, claim 17 recites a method comprising substantially similar limitations as claim 4. Claim 17 is rejected under substantially similar rationale as seen above for claim 4.

Regarding claim 18, claim 18 recites a method comprising substantially similar limitations as claim 6. Claim 18 is rejected under substantially similar rationale as seen above for claim 6.

Regarding claim 20, claim 20 recites a method comprising substantially similar limitations as claim 7. Claim 20 is rejected under substantially similar rationale as seen above for claim 7.

Regarding claim 21, claim 21 recites a method comprising substantially similar limitations as claim 8. Claim 21 is rejected under substantially similar rationale as seen above for claim 8.

Regarding claim 22, claim 22 recites a method comprising substantially similar limitations as claim 9. Claim 22 is rejected under substantially similar rationale as seen above for claim 9.

Regarding claim 23, claim 23 recites a method comprising substantially similar limitations as claim 10. Claim 23 is rejected under substantially similar rationale as seen above for claim 10.

Regarding claim 24, claim 24 recites a method comprising substantially similar limitations as claim 11. Claim 24 is rejected under substantially similar rationale as seen above for claim 11.


Claims 12, 13, 25 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US 20170061286 A1 (hereafter referred to as “Kumar”) in view of NPL – Leung [see NPL_Leung:  Integrating Collaborative Filtering and Sentiment Analysis: A Rating Inference Approach] and further in view of Browning et al., US 9552399 A1 (hereafter referred to as “Browning”). 
Regarding claim 12, the combination of Kumar and Leung teaches the method of claim 1. Leung further teaches wherein correlating said one or more n-grams with said identity of said reviewer further comprises: (a) assigning one or more unique identifiers to said one or more n-grams used by said reviewer [see Sections 3.2, 3.4, and 4.2 (We performed some preliminary experiments to analyze the use of opinion words in user reviews. By doing so, we hope to discover interesting usage patterns of opinion words that can help determining opinion strengths. We first performed the tasks described in Sections 3.1 and 3.2 on the dataset. We then randomly sampled three training sets, namely T10, T5 and T1, each containing 500 reviews whose user-specified ratings were 10/10, 5/10 and 1/10 respectively. These ratings were chosen as they seem to be appropriate representative cases for Positive, Neutral and Negative sentiments. We used a program to extract opinion words, which are words tagged as adjectives, and compute their frequency counts in each of the training sets. Some frequent opinion words were further analyzed); Examiner interprets “tagging” as unique identifiers)].
The combination does not explicitly disclose wherein each said unique identifier reflects both said identity of said reviewer and said n-gram.
However, Browning teaches wherein each said unique identifier reflects both said identity of said reviewer and said n-gram [see claim 17 (herein the multiple attributes include multiple distinct user identifiers); see also Col 11, Lines 20 – 29]. 
One of ordinary skill in the art would have recognized that the known techniques described by reference in Browning would have been applicable to the invention of Kumar and Leung as they all share common functionality and purpose namely– providing recommendations based on data collected from user interactions with items which include reviews, ratings, and the like. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known techniques of having a unique identifier associated with reviewers and associated data (e.g. n-grams) (as taught by Browning) to the supervised learning based 
Further, applying the disclosed technique of Browning to the teachings of Kumar and Leung would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed systems of Browning allow for improvement to existing system of rating predictions by improving the steps of obtaining and disseminating S information in a timely manner, especially in systems with multiple users [see Col 1, Lines 25 – 42]. 


Regarding claim 13, the combination of Kumar, Leung and Browning teaches the method of claim 12. Leung further teaches filtering said one or more unique identifiers to select the most predictive unique identifiers [see Section 4.2 (We used a program to extract opinion words, which are words tagged as adjectives [7], and compute their frequency counts in each of the training sets. Some frequent opinion words were further analyzed. In the context of our work, the “membership degree” of a word with respect to a sentiment class is determined by the relative frequency of the word in the corresponding training set. For instance, the word “best” has SO Positive, Neutral and Negative with strengths 0.68, 0.19 and 0.13 respectively. The use of fuzzy sets to model user ratings in CF has recently been proposed in [11], but our work deals with a different problem as we adopt the fuzzy set concept to model SO and opinion strengths)]. 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 25, claim 25 recites a method comprising substantially similar limitations as claim 12. Claim 25 is rejected under substantially similar rationale as seen above for claim 12.

Regarding claim 26, claim 26 recites a method comprising substantially similar limitations as claim 13. Claim 26 is rejected under substantially similar rationale as seen above for claim 13.

Regarding claim 27, the combination of Kumar and Leung teaches the method of claim 1. The combination fails to teach wherein said classification model is language-independent.
However, Browning teaches wherein said classification model is language-independent [see Col 12, Lines 12 – 20 (in some embodiments the analysis is performed in a language-neutral manner (e.g., when extracting n-grams from the contents of a user comment), and thus the user comments may include comments in multiple language); Examiner interprets “language neutral” to mean language independent]. 
One of ordinary skill in the art would have recognized that the known techniques described by reference in Browning would have been applicable to the invention of Kumar and Leung as they all share common functionality and purpose namely– providing recommendations based on data collected from user interactions with items which include reviews, ratings, and the like. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known techniques of the training models being language independent (as taught by Browning) to the supervised learning based recommendation system disclosed by Kumar and the analysis methods disclosed by Leung because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Browning to the invention of Kumar and Leung would have yielded 
Further, applying the disclosed technique of Browning to the teachings of Kumar and Leung would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed systems of Browning allow for improvement to existing system of rating predictions by improving the steps of obtaining and disseminating S information in a timely manner, especially in systems with multiple users [see Col 1, Lines 25 – 42]. 

Regarding claim 28, the combination of Kumar and Leung teaches the method of claim 1. The combination fails to teach said classification model is grammar-independent.
However, Browning further teaches wherein said classification model is grammar-independent [see Col 12, Lines 20 – 34 (As one non-exclusive example of a particular set of techniques for identifying at least some topics or other attributes for at least some user comments, the following steps may be employed: n-grams are extracted from comment title and body text by first converting the text to a collection of n-grams (e.g., bi-grams or tri-grams); the n-grams containing predefined common words in at least some positions are removed from consideration; a most significant set of X n-grams are then selected based on scoring, with X being a configurable predefined number or otherwise being determined based on the available data (e.g., a specified percentage); and changes in significance of the n-grams are tracked as more comments containing them are identified); Examiner notes that the processes of converting comments into n-grams and removing unnecessary words and merely keeping track of required n-grams, the system disclosed by Browning effectively removes any grammar specific attributes in the comments, and as such the Examiner interprets this process to be “grammar-independent”]. 

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known techniques of identifying  models being grammar –independent (as taught by Browning) to the supervised learning based recommendation system disclosed by Kumar and the analysis methods disclosed by Leung because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Browning to the invention of Kumar and Leung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Browning to the teachings of Kumar and Leung would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed systems of Browning allow for improvement to existing system of rating predictions by improving the steps of obtaining and disseminating S information in a timely manner, especially in systems with multiple users [see Col 1, Lines 25 – 42]. 


Regarding claim 29, Kumar discloses a computer-implemented method for recommending content to a target user, the method being performed by one or more processors, the method comprising the steps of:
identifying a target user  [see at least 0008 (the operations further include determining whether the first user is a new user, and responsive to determining that the first user is not the ;
identifying a set of data, said set of data including at least:
a rating by said target, user for a rated product [see 0036 (the e-commerce website tracks what items a user has viewed, purchased, shared, not purchased, rated, etc. The e-commerce website may communicate with the recommendation server to provide recommendations to a user regarding products for the user to purchase, view, share, etc.),
  a first review' by a first reviewer for said rated product [see 0132 (At block 1112, the recommendation module  identifies a user from the set of users. At block 1114, the recommendation module generates a prediction of a response of the user to the set of candidate items based on the model)];
    a second review by a second reviewer for said rated product [see 0045 (example, the item server 108 may track the behavior of a user across multiple client devices 114. In another implementation, the recommendation server 102 (and/or other components of the system 100) may determine features of multiple users using different client devices);  Examiner notes that multiple users are being interpreted as a first and second user)];
(iv)    at least one of:
a review' by said first reviewer for a product that is unrated by said target user, or
2.    a review' by said second reviewer for a product that is unrated by said target user [see 0036 (implementations, the e-commerce website tracks what items a user has viewed, purchased, shared, not purchased, rated, etc.)],
While Kumar discloses the idea of predicting how a user may respond to an item (e.g. how an item is rated, how it would be reviewed, whether or not the user will interact with the item, and the like). Kumar does not explicitly recite identifying an identity of a first and second reviewer, identifying one or more n-grams contained in said first/second review and correlating the n-grams to a first reviewer/second reviewer and after step (e), determining a predicted rating for said unrated product wherein said classification or prediction model determines said predicted rating for said unrated based upon at least one of: the presence of said one or more n-grams correlated with said identity of said first reviewer for said rated product in said review by said first reviewer for said product, that, is unrated by said target user.  
To this accord, Leung is cited because it teaches the idea of receiving data associated with a review by said reviewer of an unrated product [see Section 4.1 (Each review contains a number of headers and a text body. The headers include movie ID, user ID, review date, summary, which is a one-line summary in natural language text written by the user, and a rating, which is a user-specified number ranging from 1 (awful) to 10 (excellent). The text body is the user’s comments on the movie)… reviews without user-specified ratings, which will later be used for evaluating our proposed framework); see also Section 3.1 (Sentiment analysis algorithms usually do not use information other than the comments and the original ratings given by the users (e.g. for performance evaluation), if any. Our framework, however, extracts also the identities of users and the subject matters being reviewed because they are useful for performing CF, and such information are retained to facilitate our future work. Since we focus on rating inference in this paper, the term “reviews” hereafter refers to the comments given by the users on the relevant subject matters)];
(c)    for said rated product:
(i)    identifying one or more n-grams contained in said review by said reviewer [see at least section 4.2. (Determining opinion strengths would be an easy task if a certain opinion word always appears in reviews with a certain rating, for example, if the word “brilliant” always appears in reviews rated as 10/10. This is, however, not likely to be true. A review may contain both positive and negative opinions. This means a movie receiving a high rating may also have some bad features, and vice versa)], 
and (ii)    correlating said one or more n-grams with said identity of said reviewer [see at least Section 1 (the user (author) stated that the movie being reviewed is “quite good” and “not all bad”, and the acting of Massimo Troisi is “brilliant”. The user, however, also thought that the movie is “is quite boring” and “had nothing to tell”. Given all these positive and negative opinions, rating inference is about determining the overall sentiment implied by the user, and map such sentiment onto some fine-grained rating scale (the user-specified rating of the above review was 5/10))]. 
One of ordinary skill in the art would have recognized that the known techniques described by reference in Leung would have been applicable to the invention of Kumar as they both share common functionality and purpose namely– providing recommendations based on data collected from user interactions with items which include reviews, ratings, and the like. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known techniques of identifying n-grams in reviews and then correlating said n-grams to a specific as well as collecting data on items that have been reviewed by a user but may not have been explicitly rated by the user  (as taught by Leung) to the supervised learning based recommendation system disclosed by Kumar because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the 
Further, applying the disclosed technique of Leung to the teachings of Kumar would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed systems of Leung allow for improvement to existing system of rating predictions especially to domains where only a small number of labeled reviews (reviews with ratings) are available by converting textual reviews to ratings [see Leung: Section 4.3.].
	Examiner notes that while Leung discloses the idea of correlating n-grams with user identities and utilizing the n-grams found in user reviews, Leung does not distinctly recite the idea of a first and second reviewer. 
	However, Browning teaches the idea of having multiple authors (e.g. first and second users) supplying content which is analyzed using n-grams [see Col 7, Lines 44 – 52 (the user-supplied content items included in the comment group and/or associated with the content category for the
time period. Such as to correspond to an intersection of that comment group and/or
content category with a particular author user (for those content items supplied by each of one or more author users); see also Col 6, Lines 22 – 35 (each user-supplied content item may be analyzed to identify any topics of interest in the content, Such as terms or phrases, hashtags, links to other data, or other n-grams, and optionally for topics that are determined to be of sufficient importance or relevance to the content item (e.g., by using a TF-IDF, or term frequency-inverse document frequency, analysis, or other content analysis technique). In addition, each users supplied content item may be analyzed to identify any other types of attributes of interest that are associated with the content item (e.g., in the contents of the content item, in metadata associated with the content item, etc.), such as a location of where the 
One of ordinary skill in the art would have recognized that the known techniques described by reference in Browning would have been applicable to the invention of Kumar and Leung as they all share common functionality and purpose namely– providing recommendations based on data collected from user interactions with items which include reviews, ratings, and the like. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known techniques of identifying n-grams in reviews and then correlating said n-grams to a specific as well as collecting data on items that have been reviewed by a user but may not have been explicitly rated by the user and having that data come from multiple users (as taught by Browning) to the supervised learning based recommendation system disclosed by Kumar and the analysis methods disclosed by Leung because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Browning to the invention of Kumar and Leung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Browning to the teachings of Kumar and Leung would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed systems of Browning allow for improvement to existing system of rating predictions by improving the steps of obtaining and disseminating S information in a timely manner, especially in systems with multiple users [see Col 1, Lines 25 – 42]. 


Response to Arguments
Rejections under 35 U.S.C. 101
see Remarks, 06/04/2021].

Rejections under 35 U.S.C 103
Regarding the rejections of claims 12, 13, 25, 26 and 27 – 29, Applicant’s arguments are moot in light of a new grounds of rejection. Examiner notes that Applicant’s amendments have necessitated the new ground of rejection.
Regarding rejections of claims 1 – 11, and 14 – 18, and 20 – 24, Applicant’s arguments have been fully considered but were not found persuasive. Examiner notes that Applicant’s remarks are incorporate fully herein [see Remarks, 06/04/2021].
Applicant argues that the references applied in the previous rejection failed to teach or suggest the idea of “requiring both identifying one or more n-grams contained in said review' by said reviewer, and correlating said one or more n-to the identity of said reviewer. Specifically noting that “Leung does not disclose correlating an n-gram in a review (regardless of frequency of use, the meaning of the n-gram, or the sentiment of the reviewer) with the reviewer’s identity and using that correlated data to predict the projected rating of an item by a target.
Examiner respectfully disagrees. In section 3.1 Leung explicitly states “sentiment analysis algorithms usually do not use information other than the comments and the original ratings given by the users (e.g. for performance evaluation), if any. Our framework, however, extracts also the identities of users and the subject matters being reviewed because they are useful for performing CF”. The system disclosed by Leung uses collaborative filtering techniques to gather review and rating information associated with specific users, this includes the user/author identities [see again section 3.1], and utilizing that data in order to predict potential ratings of products.  While the Applicant further argues that “n-grams used by one reviewer will be treated as distinct from even identical n-grams used by a different reviewer” the Examiner notes that this concept is not reflected in the independent claims. The Examiner asserts that at least un-amended independent claim 1 very broadly recites identifying n-grams in a review by a reviewer, and correlating the n-grams with an identity. The claim does not recite a distinction of said n-grams from any other users, nor does it define what an “n-gram” is, and as such given the broadest reasonable interpretation of the claimed concept, Leung does in fact teach the suggested recitation because it discloses extracting specific words (e.g. n-grams) from a review and identifying the author of said review (e.g. correlating) and then further utilizing this information in the collaborative filtering techniques to predict user ratings. 
Furthermore while the applicants argument that “the Application assumes that two reviewers. Reviewer A and Reviewer B, may use the same word “amazing” to describe content; however, because Reviewer A and Reviewer B are two different people. Reviewer A’s use of “amazing” for online content might predict that a target, user would respond positively to such content, while Reviewer B’s use of the same term might not be equally predictive and may even be interpreted as a negative. For this reason, the claims require the correlation between the particular n-gram.......in this case “amazing”.......and the identity of the reviewer, which in turn treats each reviewer’s comments as separate data points” is acknowledged, the Examiner once again reiterates that this concept is not present in the instant un-amended claims. There is no specific limitation that recites a need to treat comments and identities as separate data points, instead the claim merely recites that an identity and n-gram are correlated with one another, to this accord the Examiner argues that by collecting user identity associated with a review and identifying words (e.g. n-grams) in said review, the system disclosed by Leung effectively teaches the idea of extracting n-grams and correlating them with an identity. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.S.H./               Examiner, Art Unit 3625                                                                                                                                                                                         

/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619